Scott, J. (concurring):
I concur in the affirmance of the order appealed from because in my opinion the appeal presents no question for judicial cognizance. The appellant is in this State and there is outstanding a perfectly valid order for his restraint as a person of unsound mind. (People ex rel. Peabody v. Chanler, 133 App. Div. 159; affd., 196 N. Y. 525.) How he came here is none of our concern. Even if he had been kidnapped and brought back in defiance of law, he would have had no standing to insist that he be returned to the place from which he came. (Lascelles v. Georgia, 148 U. S. 537.) But it is urged that in some vague and undefined way it would be a breach of good faith on the part of the State of Eew York to retain him under the commitment to Matteawan when he was brought back to the State for the purpose of being tried for. a crime. Good faith to whom ? Hot to the appellant because he came back involuntarily, and was subject to no promise or inducement. Hot to the State of Hew Hampshire because it was the duty of that State to return him to answer for the crime for which he had been indicted. It is true that this duty is termed a moral one because there is no machinery known to the law to enforce it, but it is none the less a duty enjoined by the Federal Constitution. In honoring the requisition of the Governor of this State, therefore, the Governor of Hew Hampshire did no more than perform a public duty enjoined upon him by the supreme law of the land. This State thereby assumed no implied obligation to return appellant to Hew Hampshire when his trial should have ended, and no express obligation is suggested. And even if there had been an express condition attached to his rendition it is doubtful whether it would have had any force or validity. (Lascelles v. Georgia, supra, 543.) It may be that the State would be well rid of so troublesome a guest, and that in view of his acquittal it is to be regretted that having once left it he was brought back, but that is not a *112matter for judicial consideration. All we have to consider is his right to be discharged from the lawful, outstanding commitment to Matteawan, and it seems to me clear that he had no such right. Certainly if we were to release him from the restraining effect of the commitment we have no power to compel his deportation, but must release him unconditionally leaving it to him to determine whether he will go or stay.
McLaughlin and Clarke, JJ., concurred.
Order affirmed. Order to be settled on notice.